NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as
            precedent by any party except in the limited circumstances allowed under Rule 23(e)(1).

                                         2021 IL App (3d) 200278-U

                                Order filed December 23, 2021
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2021

      In re MARRIAGE OF                      )     Appeal from the Circuit Court
                                             )     of the Twelfth Judicial Circuit,
      GLEN M. ARMSTRONG, SR.,                )     Will County, Illinois.
                                             )
            Petitioner-Appellee,             )
                                             )     Appeal No. 3-20-0278
            and                              )     Circuit No. 13-D-585
                                             )
      COURTNEY D. ARMSTRONG,                 )
                                             )     The Honorable
            Respondent-Appellant.            )     Derek W. Ewanic,
                                             )     Judge, presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE McDADE delivers the judgment of the court.
            Justices O’Brien and Lytton concur in the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: Respondent’s appeal is dismissed for lack of jurisdiction.

¶2          Following a hearing in Will County, the circuit court entered an order regarding

     Respondent Courtney Armstrong’s parenting time and continued the case, setting a date for a

     status hearing. Before the scheduled date, respondent filed her notice of appeal. For the reasons

     that follow, we find we lack jurisdiction and dismiss this appeal.
¶3                                                   FACTS

¶4           On May 22, 2013, the circuit court entered a judgment dissolving the marriage of

     Petitioner Glen Armstrong and Respondent Courtney Armstrong. An appeal was filed, but this

     Court dismissed it prior to any briefing on the merits.

¶5           After six years of litigation in the circuit court on various issues pertaining to parenting

     time and child custody, Glen filed a petition requesting specific findings of abuse of allocation of

     parenting time by Courtney. On July 13, 2020, the circuit court heard testimony from both

     parties on the petition and considered the pleadings of the parties. The same day, the court issued

     an order instanter resolving the issue presented in the petition.

¶6           In its order, the court found that Courtney’s “actions were not in the best interest of the

     minor child and that she had no intention of following the court orders.” The court then ordered

     that (1) Courtney turn over the child immediately to Glen; (2) Glen pick up the child on July 13,

     2020; (3) Courtney not impede the child’s return to Glen; (4) law enforcement officers in Aurora,

     Illinois, or any jurisdiction in Illinois assist in returning the child to Glen; and (5) the case be

     continued to August 4, 2020, for a status hearing on Courtney’s compliance with the order and

     for determining her visitation rights.

¶7           On July 27, 2020, Courtney filed a notice of appeal, citing no Illinois Supreme Court

     Rule under which appellate jurisdiction is asserted. The same day, she filed an amended notice of

     appeal and again cited no basis for appellate jurisdiction.

¶8                                                ANALYSIS

¶9           Courtney filed a brief in which she argues that the circuit court erred in finding that her

     actions were not in the best interests of the minor child. She contends that the trial court failed to

     meet the standard of best interest of the child. Glen filed a responsive brief, which, on this


                                                        2
       Court’s own motion, was stricken for failure to comply with Supreme Court Rule 341. This

       Court directed Glen “to file a proper brief” and set a date by which he must do so. However, no

       subsequent brief was filed.

¶ 10          Although, neither party has raised a challenge to our jurisdiction on appeal, a reviewing

       court has a duty to consider sua sponte whether it has jurisdiction and to dismiss an appeal if it

       lacks jurisdiction. In re Marriage of Morgan, 2019 IL App (3d) 180560, ¶ 9. “Our jurisdiction is

       limited to review of appeals from final judgments unless otherwise permitted under Illinois

       Supreme Court rules or by statute.” Id.

¶ 11          A circuit court’s resolution of a petition relating to allocated parenting time is final and

       appealable where it disposes of all the merits of the underlying litigation. In re A.M., 2020 IL

       App (4th) 190645, ¶ 23. However, where the record shows that “matters remained pending

       between the parties, aside from the enforcement of the court’s judgment” and no order or rule

       allows the matter to proceed otherwise, appellate jurisdiction is lacking. Although the court

       granted immediate custody of the minor child to Glen, it did not resolve Courtney’s rights as to

       visitation and future custody. Instead, the court continued the case to resolve those issues. Under

       these circumstances, no final appealable order has been entered. Nor has Courtney tendered a

       Supreme Court Rule 304(a) finding or asserted any basis for an interlocutory appeal.

       Accordingly, there is no cognizable basis for this Court’s exercise of Jurisdiction.

¶ 12                                             CONCLUSION

¶ 13          For the foregoing reasons, we lack jurisdiction to hear this appeal and we dismiss

       respondent’s appeal.

¶ 14          Appeal dismissed.




                                                        3